Citation Nr: 0714589	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
cold injury of the right hand.  

2.	Entitlement to service connection for the residuals of a 
cold injury of the left hand.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing at the RO 
before a Member of the Board in February 2007.  He also 
testified at a hearing on appeal at the RO.  Transcripts of 
both hearings are on file.

The issue of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Evidence reveals that the veteran had cold exposure during 
service.  The residuals of a cold injury of the right hand 
were more likely than not sustained during service.  

2.	Evidence reveals that the veteran had cold exposure during 
service.  The residuals of a cold injury of the left hand 
were more likely than not sustained during service.  


CONCLUSIONS OF LAW

1.	With resolution of reasonable doubt in the appellant's 
favor, the residuals of a cold injury of the right hand were 
incurred during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.	With resolution of reasonable doubt in the appellant's 
favor, the residuals of a cold injury of the left hand were 
incurred during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in February 2002 and February 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Given the outcome herein, such notice will be provided 
in the promulgation of the decision reached herein.

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  This is especially true 
given the favorable outcome below.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for the residuals 
of cold injuries of each upper extremity.  Review of the 
record shows no complaint or manifestation of such an injury, 
but the veteran's examination for separation from active duty 
does indicate that he sustained a cold injury of the lower 
extremities during service.  He was afforded a compensation 
examination in June 2004.  At that time, the examiner noted 
that the veteran had a history of exposure to cold while in 
Germany, with subjective complaints of paresthesias in both 
hands and feet.  He had a short exposure for two weeks to 
extreme cold and it is as likely as not that these symptoms 
were related to frostbite.  (He is currently service 
connected for residuals of cold injury of both lower 
extremities.)

In testimony before the undersigned at his hearing in 
February 2007, the veteran indicated that he has sustained, 
and been treated for, cold injury of the hands at the same 
time he had sustained the cold injury of his feet.  The 
examination in June 2004 confirmed the likelihood that the 
veteran had residuals of a cold injury of the hands that he 
sustained during service.  With the resolution of reasonable 
doubt, the Board believes that service connection is 
warranted.  


ORDER

Service connection for the residuals of a cold injury of the 
left and right upper extremities is granted.  


REMAND

In light of the grant of service connection for the residuals 
of cold injuries of the right and left upper extremities, the 
matter relating to the total rating by reason of individual 
unemployability must be reviewed by the RO.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the issue on 
appeal, to include the assignment of ratings 
for the new service connected disorders.  If 
the determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


